DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/22 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rex 8,393,113 in view of Walters 4,376,521.

Regarding claims 1 and 6, Rex discloses a shelf assembly (Fig 1, #5) comprising:
a horizontal shelf (annotated Fig 1 below) having a top surface for supporting a load and an opposite bottom surface; a fixation extension (annotated Fig 1 below) above the horizontal shelf (annotated Fig 1 below), the fixation extension being a single fixation panel running perpendicular the horizontal shelf (annotated Fig 1 below) and parallel to a length of the horizontal shelf (annotated Fig 1 below), wherein the fixation extension (annotated Fig 1 below) comprises a front surface and an opposite rear surface; 


at least one bracing extension (annotated Fig 1 below) for bracing the shelf assembly against the mounting surface;
wherein, when installed on a mounting surface, the at least one fixation element (#15, suction cup) is at least partially in tension and the at least one bracing extension (annotated Fig 1 below) is at least partially in compression (For clarification, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the claimed function, then the function claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed function, it can be assumed the device will inherently perform the claimed function. Therefore, since the at least one fixation element and the at least one bracing extension of Rex is the essentially the same or very similar to the applicant’s the suction #15 of Rex will be in tension while the bracing extension (Rex, annotated Fig 1 below) of Rex is in compression); wherein the fixation extension (annotated Fig 1 below) extends from a back edge (annotated Fig 1 below) of the horizontal shelf (annotated Fig 1 below), and wherein a rear portion of the at least one bracing extension (annotated Fig 1 below) extends rearwardly behind the rear surface of the fixation extension (annotated Fig 1 below) and the back edge (annotated Fig 1 below) of the horizontal shelf (annotated Fig 1 below) (as shown in Fig 1) such that when the at least one bracing extension (annotated Fig 1 below) engages 



    PNG
    media_image1.png
    1007
    1435
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    1007
    1435
    media_image2.png
    Greyscale


Rex has been discussed above but does not explicitly teach the at least one bracing extension extending below the bottom surface of the horizontal shelf (claim 1); 
wherein the at least one bracing extension is a plurality of bracing extensions located at regular intervals along a length of the horizontal shelf (claim 6).
 

Walters discloses a shelf assembly (Figs 1 & 4) comprising a horizontal shelf (Fig 1, #12) and at least one bracing extension (Figs 1 & 4, #40 & #44) extending below a bottom surface of the horizontal shelf (Fig 1, #12); wherein the at least one bracing 



It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the bracing extension (Rex, annotated Fig 1 above) of Rex with two bracing extensions (Walters, Figs 1 & 4, #40 & #44) that extend below the bottom surface of the horizontal shelf (Rex, annotated Fig 1 above) in order to make the shelf assembly of Rex more aesthetically appealing. Further, the substitution of one known bracing extension for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.


Regarding claim 2, as best understood, modified Rex discloses a shelf assembly wherein the at least one fixation element (Rex, #15, suction cups) is a plurality of suction cups (Rex, #15, suction cups), each located at the fixation element (Rex, annotated Fig 1 above). 







Regarding claim 10, modified Rex discloses a shelf assembly wherein each of the plurality of bracing extensions (Walters, Figs 1 & 4, #40 & #44) runs perpendicular the horizontal shelf (Rex, annotated Fig 1 above) and parallel a depth of the horizontal shelf (Rex, annotated Fig 1 above) and has a diagonal lower edge (Walters, as shown in Fig 4) such that it extends further below the horizontal shelf (Rex, annotated Fig 1 above) at a back edge of the shelf assembly (Rex,  Fig 1, #5) than at a front edge of the shelf assembly (Rex, Fig 1, #5).

Regarding claim 11, according to the second interpretation, modified Rex discloses a shelf assembly wherein the bracing extensions (Walters, Figs 1 & 4, #40 & #44) & (Rex, annotated Fig 1 above, in the second interpretation the sidewalls of Rex are considered to be part of each bracing extension) extend partially above the horizontal shelf (Rex, annotated Fig 1 above) and form sidewalls for the horizontal shelf (Rex, annotated Fig 1 above).

Regarding claim 13, modified Rex discloses a shelf assembly wherein at least one of the bracing extensions (Walters, Figs 1 & 4, #40 & #44) & (Rex, annotated Fig 1 .



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rex 8,393,113 and Walters 4,376,521, and further in view of Scheiman 2014/0338239.

Regarding claim 5, modified Rex has been discussed above but does not explicitly teach a shelf assembly wherein the suction cup is clear.
	
Scheiman teaches that it is old and well known in the art for suction cups to be clear [0048].
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the suction cup (Rex, Fig 1, #15) of modified Rex from a clear material as taught by Scheiman because the substitution of one known material for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rex 8,393,113 and Walters 4,376,521; and further in view of Roberts 2018/0358824.

Regarding claim 12, modified Rex has been discussed above but does not explicitly teach a shelf assembly wherein at least one of the bracing extensions further comprises a notched opening above the horizontal surface for retaining a cable.

Roberts discloses a shelf assembly (Fig 2A) comprising at least one bracing extensions or side wall (Fig 2A, #132 & #133) further comprises a notched opening (Fig 4, #142) above a horizontal shelf (Fig 4, #131) of the shelf assembly for retaining a cable.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a notched opening (Roberts, Fig 4, #142) in the sidewalls (Rex, annotated Fig 1 above, in the second interpretation the sidewalls of Rex are considered to be part of each bracing extension) of the bracing extensions (Walters, Figs 1 & 4, #40 & #44) & (Rex, annotated Fig 1 above, in the second interpretation the sidewalls of Rex are considered to be part of each bracing extension) above the horizontal shelf (Rex, annotated Fig 1 above) in order to reduce the weight of the shelf assembly (Rex, Fig 1, #5) of modified Rex. 


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rex 8,393,113 and Walters 4,376,521, and further in view of Scheiman 2014/0338239 and Belokin 2007/0029327.

Regarding claim 14, modified Rex has been discussed above but does not explicitly teach a shelf assembly wherein the horizontal shelf, the fixation extension, the at least one fixation element, and the at least one bracing extension are formed from clear materials.

Scheiman teaches that it is old and well known in the art for fixation elements (suction cups) to be clear [0048].
Belokin teaches that it is old and well known in the art for parts of a shelf (Fig 1, #10) to be made of a clear material [0025].

 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the suction cup (Rex, Fig 1, #15) of Rex from a clear material as taught by Scheiman because the substitution of one known material for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further it has been held to be within the general skill of a worker in the art to select a known material In re Leshin, 125 USPQ 416. 

It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the horizontal shelf (Rex, annotated Fig 1 above), the fixation extension (Rex, annotated Fig 1 above), and the at least one bracing extension (Rex, annotated Fig 1 above) from a clear material using the teachings of Belokin (which teaches it is old and well known in the art for parts of a shelf (Fig 1, #10) to be made of a clear material [0025]) because the substitution of one known material for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rex 8,393,113 and Walters 4,376,521, and further in view of Scheiman 2014/0338239 and Bento 2019/0041121.

Regarding claim 15, modified Rex has been discussed above but does not explicitly teach a shelf assembly wherein the fixation extension, and the at least one fixation element are formed from clear materials, and the horizontal shelf and the at least one bracing extension are formed from opaque materials.

Scheiman teaches that it is old and well known in the art for fixation elements (suction cups) to be clear [0048].

Bento discloses a shelf assembly (Fig 1, #36) wherein a portion (Fig 1, #38) of the shelf assembly is form from a clear material, and a horizontal shelf (Fig 1, #78) and at least one bracing extension or side walls (Fig 1, #30 & #32) of the shelf assembly are formed from opaque materials [0022].

 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the suction cup (Rex, Fig 1, #15) of modified Rex from a clear material as taught by Scheiman because the substitution of one known material for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the fixation extension (Rex, annotated Fig 1 above) from a clear material, and fabricate the horizontal shelf (Rex, annotated Fig 1 above) and the at least one bracing extension (Rex, annotated Fig 1 above) of modified Rex from opaque materials using the teachings of Bento which 

Response to Arguments
Applicant's arguments filed on 01/13/22 with respect to all claims have been considered but are moot in view of the new ground(s) of rejection.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DEVIN K BARNETT/Examiner, Art Unit 3631